DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data comparator” and “data corrector” in claims 3-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure of the “data comparator” and “data corrector” in Fig. 4 of the instant application where they are depicted as blocks, and in [0052] where it states that “In the case of the blocks, units, and/or modules being implemented by microprocessors or other similar hardware, they may be programmed and controlled using software (e.g., microcode) to perform various functions discussed herein and may optionally be driven by firmware and/or software.” For the purpose of examination, such limitations are interpreted as any structure that are capable of perform the functions as recited in the claims.

 
Reasons for Allowance
Claims 1, 3-10 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-10 and 12-16, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the “during one frame, an n-th scan signal, where 'n' is a natural number, has a scan ON voltage in an n-th horizontal period and at least one (n-k)-th horizontal period, where 'k' is an even number which is equal to or more than 2” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed, and yielded relevant prior art reference of Kudo et al. (S Patent No. 5,861,863), Okuda (US Patent Pub. No. 2004/0012336 A1), Kim (US Patent Pub. No. 2006/0066252 A1) and Pai (US Patent Pub. No. 2012/0026141 A1). The yielded prior art reference teaches similarly a scan signal having multiple ON voltages during one frame (Kudo, Fig. 19, line selection signal; Okuda, Fig. 2, scan alternating current signal; Kim, Fig. 10 scan pulse 150a and 150b; Pai, Fig. 7 scan driving signal SR1-SRn). However, the yielded prior art are either for a different display technology, 
Regarding claims 17 and 18, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The previously cited reference of Shin teaches an OLED display and Wang teaches correcting grayscale data based on previous grayscale data of a previous pixel corresponding to a previous row (see Final Action mailed on 12/28/2020). However, the feature of determining whether the image signal is an image signal of an odd numbered frame or an even numbered frame and converting the correction grayscale data of the odd numbered frame to a data voltage to provide to the data line in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed.
Regarding claims 19 and 20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The previously cited reference of Shin teaches an OLED display and Wang teaches correcting grayscale data based on previous grayscale data of a previous pixel corresponding to a previous row (see Final Action mailed on 12/28/2020). However, the feature of determining whether the image signal is an image signal of astatic image signal or a dynamic image signal and converting the correction grayscale data of the static image signal to a data voltage to provide to the data line in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONG HUI LIANG/Primary Examiner, Art Unit 2693